Case 2:18-cv-10542-LJM-EAS ECF No. 97 filed 02/06/19         PageID.1454     Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JOEL VANGHELUWE and
 JEROME VANGHELUWE,
                                              Case No. 18-cv-10542
        Plaintiffs,                           Honorable Laurie J. Michelson
                                              Magistrate Judge Elizabeth A.
 v.                                           Stafford

 GOT NEWS, LLC, et al.,

        Defendants.


      ORDER DENYING GOTNEWS’ MOTION FOR SANCTIONS [44]


       At least because none of the 22 defendants are citizens of this state, this case

had the promise of numerous, early motions. (Turned out, only five such motions

were filed.) Given the potential for heavy, early motion practice and other case-

management issues, the Court ordered Plaintiffs to engage in a meaningful meet and

confer with the defendants upon their appearances. (ECF No. 20.) The Court further

ordered that after the meet and confer, the parties were to “file a joint report stating

the date of the meet and confer, whether the parties have settled their dispute (or

whether additional time for settlement discussions is desired), whether the defendant

will be filing a motion to dismiss or an answer, and the deadline for that motion or

answer.” (ECF No. 20, PageID.632.)
Case 2:18-cv-10542-LJM-EAS ECF No. 97 filed 02/06/19         PageID.1455     Page 2 of 3




      Plaintiffs Joel and Jerome Vangheluwe and Defendant GotNews, LLC had

their meet and confer on May 22, 2018. According to GotNews’ counsel, the

Vangheluwes’ counsel knew that he had been “out of the office due to a serious

illness” and, as such, GotNews might have some difficulty completing the joint

report on time. (ECF No. 44, PageID.826.) Yet, GotNews’ counsel asserts, the

Vangheluwes’ counsel “simply filed the ‘joint’ report himself.” (Id.)

      Thus, GotNews seeks sanctions. “The only sanction sought is that the report

(Dkt. No. 43) be rejected, and [the Vangheluwes’ counsel] be compelled to comport

himself professionally—and when delay is the result of illness, not inattention, he at

the very least be required to pick up the telephone before trying to engage in such

tactics as he has engaged in today.” (ECF No. 44, PageID.827.)

      The Vangheluwes’ counsel have responded as follows: “Plaintiffs have

attempted to communicate with counsel for Defendants in the past regarding a joint

report to file with this Court. . . . Defendants have yet to provide Plaintiffs with any

input on this joint report. . . . If Defendants’ counsel is sick, they have very

competent counsel in Mr. Fink, who is also listed as counsel for Defendants on their

Motion for Sanctions, and who can assist.” (ECF No. 46, PageID.863.)

      The Court declines to issue sanctions. That said, the Court expects that all

counsel will act with the utmost professionalism and civility throughout this

litigation. As for the joint report, the Court will give the Vangheluwes’ counsel and


                                           2
Case 2:18-cv-10542-LJM-EAS ECF No. 97 filed 02/06/19         PageID.1456      Page 3 of 3




GotNews’ counsel another opportunity to work together. After each side has an

opportunity to review this Court’s opinion and order on GotNews’ anti-SLAPP

motion, Joel Vangheluwe and GotNews are again to meet and confer in an attempt

to resolve this case. Within a week of that meet and confer, Joel’s counsel and

GotNews’ counsel are to docket a joint report. The joint report will be one of the

following depending on the outcome of the meet-and-confer: a Rule 26(f) report, a

statement that the case has settled, a statement that more time for settlement

discussions is desired, or a statement that the parties would like to pursue settlement

with the undersigned, a federal magistrate judge, or a private facilitator.

      SO ORDERED.

                                        s/Laurie J. Michelson
                                        LAURIE J. MICHELSON
                                        UNITED STATES DISTRICT JUDGE

Date: February 6, 2019




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on February 6, 2019.


                                        s/William Barkholz
                                        Case Manager to
                                        Honorable Laurie J. Michelson




                                           3
